 Case 1:19-cv-00621-PLM-RSK ECF No. 75 filed 10/01/19 PageID.786 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF MICHIGAN
                                                  OFFICE OF THE CLERK
                                                  www.miwd.uscourts.gov

      399 Federal Bldg.               107 Federal Bldg.             113 Federal Bldg.             202 W. Washington St.
    110 Michigan St., NW            410 W. Michigan Ave.            315 W. Allegan St.                P.O. Box 698
   Grand Rapids, MI 49503           Kalamazoo, MI 49007             Lansing, MI 48933              Marquette, MI 49855
       (616) 456-2381                  (269) 337-5706                (517) 377-1559                  (906) 226-2021


                                                   October 1, 2019
Clarence Otworth
187 E Daniels Rd.
Twin Lake, MI 49457

Re: Case Number 1:19-cv-621-PLM-RSK, Otworth v. Moulatsiotis et al

We received the enclosed discovery papers for filing which are being returned to you pursuant
to Western District of Michigan Local Civil Rule 5.3 and Federal Rule of Civil Procedure 5(d).

          Filer:                     Clarence Otworth
          Date received:             September 30, 2019
          Document title:            Request for Admission (Rule 36) as to all defendants

        ☒ We have filed your proof of service for same.
        ☐ We will file your proof of service for same when submitted.

In the future please only submit a proof of service for your discovery materials. Thank you.

                                                                   Sincerely,

                                                                   CLERK OF COURT

                                                                   /s/ Eric

                                                                   By: Deputy Clerk

W.D. Mich. LCivR 5.3 states, “Filing of discovery materials (a) Interrogatories, requests for production or inspection,
request for admissions, and responses or objections shall be served upon other parties, but shall not be filed with the
Court. Only a proof of service shall be filed with the Court. The party responsible for service of these discovery
materials shall retain the original and become the custodian. (b) Transcripts of depositions shall not be filed with the
Court. (c) If discovery materials are to be used at trial, relevant portions of the materials to be used shall be filed with
the Clerk at or before trial. If discovery materials are necessary to any motion, relevant portions of the materials shall
be filed with the Clerk with the motion or response.”
F.R.C.P. 5(d) states, “Filing; Certificate of Service. Any paper after the complaint that is required to be served--
together with a certificate of service-- must be filed within a reasonable time after service. But disclosures under Rule
26(a)(1) or (2) and the following discovery requests and responses must not be filed until they are used in the
proceeding or the court orders filing: depositions, interrogatories, requests for documents or tangible things or to
permit entry onto land, and requests for admission.”
